McCLELLAN, C. J.
Bullock is plaintiff and Oates defendant in this cause. The first count of the complaint is as follows: “The plaintiff claims of the defendant the sum of one thousand dollars damages for maliciously causing the plaintiff to be arrested and deprived of his liberty on a -charge of moving property on which another had a claim, for five days beginning on or about November 14th, 1898.” The second count charges that defendant caused the plaintiff to he unlawfully arrested and for the rest is a copy of the first count. The. third count is also like the first fexcept that, it charges that defendant malwiously caused the plaintiff to be: unlawfully arrested. No point was made as to the sufficiency of the complaint, and the defendant by consent pleaded “the general issue in short with leave to give in evidence any matter that might be specially pleaded.”
The facts of the case are peculiar. Solomon was a justice of the peace. Oates brought to him a sheet of paper on a page of which was partly written and partly printed an affidavit charging Bullock with the offense of removing mortgaged property, and below the affidavit a warrant for his arrest upon said charge. There was no signature to the affidavit, nor to the jural, nor to the warrant, but blank spaces Avere left on the paper for these signatures. Solomon SAVore Oates to the facts- stated in the affidavit,, then handed the sheet to Oates for his signature to the affidavit. Oates, inadvertently it may be assumed, signed the warrant, handed the paper back to' Solomon, and the latter observing no other vacant space for signature signed only the jurat to the affidavit. Oates then left, a,nd afterwards the paper was given by the justice to a constable for the execution of the supposed warrant *544which was a part of it. The constable proceeded to arrest BuLlock and confined him for several days and until the day set in the supposed warrant for his trial before the justice. When that day arrived and the prisoner and the prosecutor were in the justice’s court, and not before, it was discovered that the justice had not signed the warrant, and, of course, that the paper purporting to be a warrant was not in fact a warrant, but utterly void for want of the justice’s signature.
It is elementary that any person who procures the issuance of a void warrant is liable in damages to the person named therein and who is arrested under the authority it is supposed to import. It is equally well settled that a person who makes a proper and sufficient complaint before a. magistrate for the purpose of having a proper and' sufficient warrant of arrest issued thereon for the person complained against is not liable for false imprisonment when the magistrate without fault on the part of the complainant in fact issues a paper intended to lie a warrant but which is void on its face and the person charged is arrested and restrained of his liberty thereunder. Here Oates made a sufficient complaint before the justice against- Bullock. His purpose and intention in making that complaint was that a valid warrant should issue thereon and that Bullock should be arrested and held thereunder. The justice did not issue such warrant, though he, too, supposed he was issuing a valid warrant; but in fact issued a paper as a warrant and intended to lie a warrant which was utterly void. It is also an elementary principle in this connection that the motives and intentions of the parties concerned in the issuance and execution of a void warrant are immaterial when the action is for damages resulting from an unlawful arrest and imprisonment: motives may be considered in meas-vrvnq the damages but not in determining the existence of the cause of action alleged. So that the inquiry of chief importance in this case is whether there was evidence upon which it. was open to the jurv to conclude that the defendant, Oates, though he made a sufficient *545complaint, yet procured tbe issuance thereon of a void warrant, and this turns upon what is meant by procuring the issuance of the paper within the principle we have stated. The question of his motives and intentions being eliminated, it follows, In our opinion, that any wrongful act of Oates, though its wrongfulness lie only in its inadvertent and negligent character, causing the magistrate to issue a void warrant is the procuring of its issuance by the officer. Nor need the act be the sole cause. If the fault of the prosecutor combine with the fault of the justice, the result flowing therefrom is, in legal contemplation, caused by the fault of each of them, and both. For example: Oates brought this warrant to the justice with the blank space for the statement of the offense filled out, and his conduct was in substance a request that the magistrate sign it as filled out and issue. It happened that the offense was sufficiently stated in the warrant form which Oates presented. But suppose it had not been, suppose the paper presented by Oates for Solomon’s signature and issuance had not stated any offense, and Solomon in compliance with Oates’ request had signed and issued it as a warrant, would there be any room for saying that Oates did not procure Solomon to sign and issue this void paper? We think not. Solomon too would be at fault, of course, but his fault would be merely consequent upon and contributory to that of Oates in the issuance of the supposed warrant. So here, it was open to the jury to find that Oates’ inadvertence and negligence in signing his own name to the warrant «'lion he should have signed only the affidavit, caused Solomon to sign only the jurat because that was. the only remaining blank space, to omit to sign the warrant anci to issue it with Oates’ signature to it. Such conclusion by the jury would be to find that Oates, by his inadvertent, negligent wrong in affixing his signature to the warrant, procured the issuance of the void warrant under and by the. supposed authority of which the plaintiff was unlawfully arrested and restrained of his liberty. Upon these considerations, we hold that tlie trial court *546properly refused the general charge requested by the defendant and also his requests numbered 5 and 6.
A paper in the form of and intended to be a warrant and issued as such is void unless it is actually signed by the magistrate issuing it. Charge 1 requested by defendant was, therefore, properly refused, and the court did not err in that part of its oral charge in which it declared “that the warrant under which the plaintiff was arrested is void and conferred no authority to arrest the plaintiff.” — Code, § 5208.
It cannot be said as matter of law that Oates’ negligence in signing his name to the warrant caused Solomon to issue it without his own signature. 'This Avas a question for the jury. If they failed to find a causal connection between this act of Oates and the issuance of the. Aroid Avarrant, then it was open to them to find that Oates did nothing toAvard having a warrant issued other than making the complaint. If so, the complaint being sufficient, the whole fault in issuing the paper would be that of Solomon, the justice, and for its issuance the arrest and confinement of the plaintiff under it, the defendant would not be responsible. — Chambliss v. Blau, 127 Ala. 86, and authorities there cited. Charge 4 requested by the defendant asserts this doctrine and should have been given; and the court erred also in that part of its oral charge excepted to which declares in effect that if Oates set in motion the. proceedings in Avhich the supposed warrant was issued, i. e., made this complaint, he cannot escape liability for the issuance of a warrant without the justice’s signature.
If. Oates did not knoAV that the justice had issued a Avar-rant without signing it nor that.plaintiff had been arrested under this void writ — and the evidence afforded abundant ground for a conclusion on the part of the jury that he did not — his preparation to carry on the prosecution at the trial could not be contorted into a ratification of plaintiff’s unlawful arrest by the constable. — Burns v. Campbell, 71 Ala. 271, 290. Charge 7 requested by the defendant should have been given.
*547Charge 2 requested by the defendant is argumentative, and gives undue prominence to a singled out fact. Of course, if Oates through mere inadvertence signed the warrant there is no room for an imputation of malice to him for that act.
The complaint, as has been shown, charges in one or more counts that the defendant maliciously caused the unlawful arrest- of the plaintiff. Even without such averment of malice in the complaint plaintiff would be entitled to show malice on the part of the defendant to induce the jury to give a larger measure of damages. In view of this, we think the defendant should have-beei allowed to prove his mortgage on certain property and that he had probable cause for believing that plaintiff had removed it, as charged .in the affidavit by which the prosecution was commenced.
The defendant should have been allowed to show when the fact that the warrant had been issued without the signature of the justice came to his knowledge. This was pertinent to the inquiry whether he had ratified the unlawful arrest by employing counsel and appearing on the day set for trial to prosecute the plaintiff.
For the errors pointed out the judgment of the circuit court must be reversed. The cause is remanded.